Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
December 15, 2017 by and among MB FINANCIAL BANK, N.A. (“Lender”) and EXACT
SCIENCES CORPORATION, a Delaware corporation (“ESC”), and EXACT SCIENCES
LABORATORIES, LLC, a Delaware limited liability company (“ESL”)  (ESC and ESL
are sometimes referred to herein as a “Borrower” and collectively as the
“Borrowers”).

 

RECITAL:

 

Borrowers desire to obtain and Lender is willing to provide Revolving Borrowers,
subject to the terms and conditions set forth in this Agreement, a revolving
line of credit in the maximum principal amount of Fifteen Million and 00/100
Dollars ($15,000,000.00) (the “Revolving Loan”).

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the approval and granting of the loans by
Lender to Borrowers pursuant to this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrowers and Lender agree as follows:

 

1.                                      DEFINITIONS.  In this Agreement:

 

(a)                                 “Account” shall have the meaning assigned
such term in the Wisconsin Uniform Commercial Code, as the same may be in effect
from time to time; provided, that as used in this Agreement, such term shall be
limited to Accounts arising from the sale, lease, or other disposition of a
Borrower’s Cologuard® Inventory.

 

(b)                                 “Business Day” means any day on which Lender
is open for commercial banking business in Chicago, Illinois and, in the case of
a Business Day which relates to a LIBOR Loan, on which dealings are carried on
in the London interbank eurodollar market.

 

(c)                                  “Collateral” shall mean all of the property
of Borrowers described in Section 3 hereof.

 

(d)                                 “CG Growth” means CG Growth LLC, a Wisconsin
limited liability company.

 

(e)                                  “CG Growth Loan Agreement” means that
certain Loan Agreement dated as of the date hereof between CG Growth and Lender,
as amended, revised, supplemented or restated from time to time.

 

1

--------------------------------------------------------------------------------


 

(f)                                   “EBITDA” means, as to any Person and for
any period as to which such amount is being determined, the sum of (a) net
income, (b) interest expense, (c) payment or provision for all applicable income
taxes, (d) depreciation and amortization expense and (e) non-cash stock based
compensation, all as determined without duplication for the Person and its
consolidated subsidiaries.

 

(g)                                  “Event of Default” shall have the meaning
set forth in Section 9 hereof.

 

(h)                                 “Hedging Agreement” (and, collectively,
“Hedging Agreements”) shall mean (i) any transaction now existing or hereafter
entered into between a Borrower and Lender which is a rate swap, basis swap,
commodity swap, equity or equity index swap, foreign exchange transaction,
currency or cross-currency rate swap, or any similar transaction or any
combination thereof (including any option, cap, collar, floor or forward with
respect to any of the foregoing), whether linked to one or more interest rates,
foreign currencies, commodity prices, equity prices or other financial measures,
and any other agreement or arrangement designed to protect against fluctuations
in interest rates, currency exchange rates or commodity prices, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing, and (iii) any agreement, confirmation or other document with respect
thereto, and (iv) all debts, obligations and liabilities of the Borrower to
Lender with respect to any of the foregoing.  In addition, notwithstanding
anything to the contrary herein, obligations under Hedging Agreements shall only
be accelerated or terminated in accordance with the respective Hedging
Agreement.

 

(i)                                     “Interest Period” means, with respect to
a LIBOR Rate Loan, a period of one or three months from a Business Day selected
by a Borrower pursuant to section 2(b) or 2.6(c) of this Agreement to the day
which corresponds numerically to such date one or three months thereafter (or,
if such month has no numerically corresponding date, on the last business day of
such month), provided that: (i) if an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is in a new
calendar month in which case such Interest Period shall end on the immediately
preceding Business Day); (ii) no Interest Period may end later than the Maturity
Date and (iii) if, pursuant to any notice received by Lender from either
Borrower, the initial Interest Period of any LIBOR Rate Loan commences on any
day other than the tenth day of any month, then the initial Interest Period of
such LIBOR Rate Loan shall end on the tenth day of the following calendar month
or quarter, as the case may be, notwithstanding the Interest Period specified in
such notice, and the LIBOR Rate for such LIBOR Rate Loan shall be equal to the
LIBOR Rate for an Interest Period equal to the length of such partial month or
quarter.  Thereafter, each LIBOR Rate Loan shall automatically renew for the
Interest Period specified in the initial request received by Lender pursuant to
Section 2(c) hereof, at the then current LIBOR Rate applicable to such Interest
Period plus the margin applicable thereto as set forth in the Revolving Note,
unless either Borrower, pursuant to a subsequent written notice received by
Lender, shall elect a

 

2

--------------------------------------------------------------------------------


 

different Interest Period or the conversion of all or a portion of such LIBOR
Rate Loan to a Reference Rate Loan pursuant to Section 2(c) hereof.

 

(j)                                    “Inventory” shall have the meaning
assigned such term in the Wisconsin Uniform Commercial Code, as the same may be
in effect from time to time.

 

(k)                                 “Lease” means that certain Lease Agreement
dated as of the date of this Agreement between CG Growth, as landlord, and ESC,
as tenant, with respect to the real estate commonly known as 650 Forward Drive,
Madison, Wisconsin, together with an approximately 137,000 square foot building
and all other improvements located thereon.

 

(l)                                     “LIBOR Rate” means a rate of interest
equal to the LIBOR for each Interest Period quoted by the Lender from Bloomberg
Financial Markets system (or such other authoritative source as selected by
Lender in its sole discretion), which shall be the LIBOR for each Interest
Period in effect two (2) Business Days (as defined below) prior to the tenth
(10th) day of each Interest Period (rounded upward to the nearest 1/10,000 of
1.00%).  The Lender may unilaterally adjust the LIBOR for any reserve
requirement and any subsequent costs arising from a change in government
regulation, or may substitute an alternative rate in the event the LIBOR becomes
unavailable, provided, that, the Lender is making such adjustments or
substitutions for all other similar borrowers and transactions and provided,
further, that the substitute interest rate is equivalent to LIBOR.  The Lender’s
determination of the LIBOR is conclusive, absent manifest error.

 

(m)                             “LIBOR Rate Loan” means a Revolving Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

 

(n)                                 “Lien” means any security interest,
mortgage, deed of trust, pledge, hypothecation, assignment, charge or deposit
arrangement, encumbrance, lien (statutory or otherwise) or charge of any kind
including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction (or other similar recording or notice statute, and any lease in the
nature thereof), except a filing for precautionary purposes made with respect to
a true lease or other true bailment.

 

(o)                                 “Loan Documents” means collectively the
Revolving Note, Hedging Agreements and this Agreement.

 

(p)                                 “Maturity Date” means December 10, 2019,
unless sooner terminated or extended as provided in this Agreement or the
Revolving Note.

 

(q)                                 “MB Reference Rate” means and refers to the
rate per annum then, and from time to time, most recently charged, announced or
published by Lender as its “Reference Rate”.  It is expressly agreed that the
term MB Reference Rate is not intended, nor does it imply, that said rate of
interest is a preferred rate or one which is offered by

 

3

--------------------------------------------------------------------------------


 

Lender to its most creditworthy customers.  If Lender no longer announces the MB
Reference Rate as an index, then Lender will choose a new index based upon
comparable information (e.g The Wall Street Journal) and Borrowers will be
notified of this choice.  The MB Reference Rate will change from time to time
without notice.

 

(r)                                    “Notice of Continuation/Conversion” shall
mean a notice in the form of Exhibit C attached hereto.

 

(s)                                   “Permitted Liens” means:

 

(1)                                 The Liens securing the Revolving Note;

 

(2)                                 A Lien of general taxes which are not yet
due or payable;

 

(3)                                 Liens on the property of Borrower securing
(a) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases and statutory obligations, (b) contingent obligations on
surety, performance and appeal bonds, and (c) other non-delinquent obligations
of a like nature; in each case incurred in the ordinary course of business and
treating as non-delinquent any delinquency which is being contested in good
faith and by appropriate action, which action has the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(4)                                 Liens arising in the ordinary course of
business (such as Liens of carriers, warehouseman, landlords, materialmen,
repairmen and mechanics and other similar liens imposed by law) which secure
payment of obligations not more than ninety (90) days past due or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside;

 

(5)                                 Purchase money Liens on any equipment or
fixture acquired after the date hereof to be used by a Borrower in the normal
course of its business, and created or incurred simultaneously with the
acquisition of such equipment or fixture, if such Lien is limited to the
property so acquired and the indebtedness secured by Lien does not exceed the
purchase price of such property and any ancillary costs associated therewith;
and

 

(6)                                 Such other liens or encumbrances arising
after the date hereof that are approved by Lender in writing.

 

(t)                                    “Person” means any natural person,
corporation, limited liability company, joint venture, limited liability
partnership, partnership, association, trust or other entity or any governmental
authority.

 

(u)                                 “Project” means the construction by CG
Growth of a 137,000 square foot research/diagnostic lab/office building in
Madison, Wisconsin on the Property.

 

4

--------------------------------------------------------------------------------


 

(v)                                 “Property” means the land described on
Exhibit A attached hereto and all improvements thereon.

 

(w)                               “Reference Rate Loan” means a Revolving Loan
bearing interest at a rate determined by reference to the MB Reference Rate.

 

(x)                                 “Revolving Note” means the Note dated
December 15, 2017 executed by Borrowers in favor of Lender in the stated
principal amount of Fifteen Million and 00/100 Dollars ($15,000,000.00).

 

(y)                                 “Tangible Net Worth” means, as to any
Person, as of any determination date, the total of all assets which would appear
on the consolidated balance sheet of such Person and its subsidiaries, less the
sum of the following:

 

(i)                                     the book amount of all such assets which
would be treated as intangibles, including all such items as goodwill,
trademarks, trademark rights, trade names, trade name rights, brands,
copyrights, patents, patent rights, licenses, deferred charges and unamortized
debt discount and expense;

 

(ii)                                  any write-up in the book value of any such
assets resulting from a revaluation thereof subsequent to the date of the most
recent financial statements delivered to Lender;

 

(iii)                               all reserves, including reserves for
depreciation, obsolescence, depletion, insurance and inventory valuation, but
excluding contingency reserves not allocated for any particular purpose and not
deducted from assets;

 

(iv)                              the amount, if any, at which any Equity
Interests of the Person or any of its subsidiaries appear on the asset side of
such consolidated balance sheet;

 

(v)                                 the Total Liabilities of the Person; and

 

(vi)                              all investments in foreign Affiliates of the
Person and unconsolidated domestic Affiliates of the Person;

 

all as calculated for ESC and its Subsidiaries on a consolidated basis.

 

(z)                                  “Total Liabilities” means, as to any
Person, all items which would be classified as liabilities on the consolidated
balance sheet of such Person and its Consolidated Subsidiaries, calculated for
ESC and its Subsidiaries on a consolidated basis.

 

(aa)                          “Type” means, with respect to any Loan, its nature
as a Reference Rate Loan or as a LIBOR Rate Loan.

 

5

--------------------------------------------------------------------------------


 

2.                                      REVOLVING LOANS

 

(a)                                 The Revolving Loan.  Lender agrees to lend
to Borrowers or either one of them, subject to the terms and conditions hereof,
during the period from the date of this Agreement to the Maturity Date up to the
maximum amount at any time outstanding equal to Fifteen Million and 00/100
Dollars.  Within such maximum amount loans may be made, repaid and made again. 
The Revolving Loan shall be evidenced by the Revolving Note and shall be payable
on the Maturity Date.  Although the Revolving Note shall be expressed to be
payable in the maximum amount specified above, the Borrowers shall be obligated
to pay only the amount actually disbursed to or for the account of the
Borrowers, together with interest on the unpaid balance of the sums so
disbursed, which remain outstanding from time to time as shown on the records of
Lender.

 

(b)                                 Borrowing Procedures for Loans.  Either
Borrower shall give written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form of Exhibit B or telephonic notice
(followed immediately by a Notice of Borrowing) to the Lender of each proposed
borrowing of a Revolving Loan not later than 11:00 A.M., Chicago time, at least
three Business Days prior to the proposed date of such borrowing.  Each such
notice shall be effective upon receipt by Lender, shall be irrevocable, and
shall specify the date, amount and Type of borrowing.  Each request for a
Revolving Loan shall be irrevocable and shall constitute a certification that
the borrowing conditions specified in Section 6 hereof will be satisfied on the
applicable borrowing date.  Upon the fulfillment of the applicable borrowing
conditions set forth in Section 6, Lender shall deposit the proceeds thereof in
the account designated by the applicable Borrower maintained with Lender.  Each
borrowing of a LIBOR Rate Loan with an Interest Period of one month shall be in
an aggregate amount of at least $100,000.

 

(c)                                  Continuation and Conversion Procedure.

 

(i)                                     Either Borrower may elect from time to
time, subject to the terms and conditions of this Agreement, to convert all or a
portion of the outstanding Reference Rate Loans to LIBOR Rate Loans (in each
case, in a minimum amount of $100,000).

 

(ii)                                  At the end of the applicable Interest
Period for a LIBOR Rate Loan, such LIBOR Rate Loan shall automatically continue
as a LIBOR Rate Loan with the same Interest Period unless either Borrower shall
have given Lender notice in accordance with section 2(c)(iii) below requesting
that, at the end of such Interest Period, all or a portion of such LIBOR Rate
Loan be [a] continued as a LIBOR Rate Loan with a different Interest Period or
[b] be converted into a Reference Rate Loan.

 

(iii)                               Either Borrower shall furnish to Lender an
appropriately completed and executed Notice of Conversion/Continuation for each
conversion of a LIBOR Rate Loan to a Reference Rate Loan not later than 11 a.m.,
Chicago time, on the date three Business Days prior to the date of the requested
conversion.  Each such request by Borrowers

 

6

--------------------------------------------------------------------------------


 

for a conversion of a LIBOR Rate Loan shall be irrevocable and shall constitute
a certification by Borrowers that the borrowing conditions specified in section
6 will be satisfied on the specified conversion or continuation date.

 

(iv)                              Notwithstanding anything to the contrary
contained in this section, no Revolving Loan may be converted into or continued
as a LIBOR Rate Loan when any Event of Default has occurred and is continuing.

 

(d)                                 Interest Rate; Payments on Revolving Loans. 
The Revolving Loans shall bear interest and be payable as set forth in the
Revolving Note.

 

(e)                                  Maximum LIBOR Rate Loans.  The maximum
number of LIBOR Rate Loans outstanding at any time shall not exceed 10.

 

(f)                                   Additional LIBOR Rate Loan provisions.

 

(i)                                     If Lender determines that the making or
maintaining of a LIBOR Rate Loan would violate any applicable law,
rule regulation or directive of a Governmental Authority, whether or not having
the force of law, then the obligation of Lender to make, continue, maintain or
convert any LIBOR Rate Loan shall be suspended until Lender notifies Borrowers
that the circumstances causing such suspension no longer exist.  During any such
period, each LIBOR Rate Loan shall automatically convert into a Reference Rate
Loans at the end of its Interest Period or sooner if required by law.

 

(ii)                                  If Lender shall incur any loss or expense
(including any loss or expense incurred by reason of a liquidation or
redeployment of deposits or other funds acquired by Lender to make, continue or
maintain any portion of a LIBOR Rate Loan, or to convert any portion of a
Reference Rate Loan into, a LIBOR Rate Loan) as a result of: (i) any conversion
or repayment or prepayment of the principal amount of LIBOR Rate Loan on a date
other than the last day of the Interest Period applicable thereto (whether as a
result of acceleration or otherwise) unless due to conversion under subsection
(i) above; (ii) any Loan not being made as a LIBOR Rate Loan in accordance with
the Notice of Borrowing therefore delivered pursuant to section 2(b); or
(iii) any Revolving Loan not being continued as, or converted into, a LIBOR Rate
Loan in accordance with the Notice of Continuation/Conversion therefor, then,
upon written notice from Lender to Borrowers, Borrowers shall, within ten days
of its receipt thereof, pay to Lender such amount as will (in the reasonable
determination of Lender) reimburse Lender for such loss or expense.  Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on Borrowers.

 

3.                                      SECURITY INTEREST.

 

(a)                                 Grant of Security Interest.  As security for
the payment of all advances on the Revolving Loan now or in the future made by
Lender to any Borrower hereunder and for the payment or other satisfaction of
all other debts, obligations and liabilities of each

 

7

--------------------------------------------------------------------------------


 

Borrower under this Agreement and the other Loan Documents (collectively, the
“Secured Obligations”), each Borrower hereby assigns to Lender and grants to
Lender a continuing security interest in all right, title and interest of each
Borrower in and to the following property of such Borrower, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located:  (a) all Accounts and all Goods whose sale, lease or other disposition
by a Borrower has given rise to such Accounts and which Goods have been returned
to, or repossessed or stopped in transit by, any Borrower; (b) all  Inventory
consisting of Cologuard® products, whether raw materials, work-in-process or
finished goods Inventory, and (c) all additions and accessions to, substitutions
for, and replacements, products and proceeds of the foregoing property,
including, without limitation, proceeds of all insurance policies insuring the
foregoing property, and all of such Borrower’s books and records relating to any
of the foregoing.

 

(b)                                 Preservation of Collateral; Perfection. 
Each Borrower shall, at Lender’s reasonable request, at any time and from time
to time, authenticate, execute and deliver to Lender such financing statements,
documents and other agreements and instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary by Lender) and do such
other acts and things or cause third parties to do such other acts and things as
Lender may deem reasonably necessary in its sole discretion in order to
establish and maintain a valid, attached and perfected security interest in the
Collateral in favor of Lender (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the Secured
Obligations.  Each Borrower irrevocably hereby makes, constitutes and appoints
Lender (and all Persons designated by Lender for that purpose) as Borrower’s
true and lawful attorney and agent-in-fact to execute and file such financing
statements, documents and other agreements and instruments and do such other
acts and things as may be reasonably necessary to preserve and perfect Lender’s
security interest in the Collateral.  Each Borrower further ratifies and
confirms the filing by Lender of any and all financing statements which identify
such Borrower as debtor, Lender as secured party and any or all Collateral as
collateral.

 

(c)                                  Possession of Collateral.  Until an Event
of Default has occurred and is continuing and Lender has given notice to the
Borrowers that the Borrowers may no longer continue to sell Inventory in the
ordinary course, each Borrower shall have the right, except as otherwise
provided in this Agreement, in the ordinary course of such Borrower’s business,
to (a) sell, lease or furnish under contracts of service any of such Borrower’s
Inventory normally held by such Borrower for any such purpose; and (b) use and
consume any raw materials, work in process or other materials normally held by
such Borrower for such purpose; provided, however, that a sale in the ordinary
course of business shall not include any transfer or sale in satisfaction,
partial or complete, of a debt owed by such Borrower.

 

(d)                                 Collection of Accounts.  (b)  Lender may, at
any time and from time to time during the existence of an Event of Default,
whether before or after notification to

 

8

--------------------------------------------------------------------------------


 

any account debtor and whether before or after the maturity of any of the
Secured Obligations, (i) enforce collection of any Accounts; (ii) exercise all
of each Borrower’s rights and remedies with respect to proceedings brought to
collect any Accounts; (iii) surrender, release or exchange all or any part of
any Accounts, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder; (iv) sell or
assign any Account of any Borrower upon such terms, for such amount and at such
time or times as Lender deems advisable; (v) prepare, file and sign such
Borrower’s name on any proof of claim in bankruptcy or other similar document
against any account debtor or other Person obligated to a Borrower with respect
to any Accounts; and (vi) do all other acts and things which are necessary, in
Lender’s sole discretion, to allow Lender to collect the Accounts.  In addition
to any other provision hereof, Lender may, at any time an Event of Default
exists, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.

 

(e)                                Borrowers’ Obligations With Respect To
Collateral Upon Event of Default.  Upon the request of Lender during the
existence of an Event of Default, Borrowers will:

 

(i)                                     assemble and make available to Lender
the Collateral and all books and records relating thereto at any place or places
specified by Lender;

 

(ii)                                  permit Lender, by Lender’s representatives
and agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay Borrowers for such use and occupancy;
and

 

(iii)                               at its own expense, cause the independent
certified public accountants then engaged by Borrowers to prepare and deliver to
Lender, at any time, and from time to time, promptly upon Lender’s request, the
following reports: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; and (iii) a test verification of such Accounts.

 

For the purpose of enabling Lender to exercise the rights and remedies with
respect to the Collateral at such time as Lender shall be lawfully entitled to
exercise such rights and remedies, each Borrower hereby grants to Lender, a
royalty-free, non-exclusive, irrevocable license and right to use all of such
Borrower’s patents, patent applications, patent licenses, trademarks, trademark
registrations, trademark licenses, trade names, trade styles, copyrights,
copyright applications, copyright licenses, and similar intangibles, in each
case to the extent permitted thereunder, in connection with any foreclosure or
other realization by Lender on all or any part of the Collateral; provided that
Lender may not grant further sub-licenses of any

 

9

--------------------------------------------------------------------------------


 

of the foregoing intellectual property.  The license and right granted Lender
hereby shall be without any royalty or fee or charge whatsoever.

 

4.                                      REPRESENTATIONS AND WARRANTIES.  In
order to induce Lender to make advances of the Revolving Loan, each Borrower
represents and warrants to Lender that:

 

(a)                                 Organization of Borrower.  ESL is a limited
liability company duly organized and validly existing under the laws of the
State of Wisconsin and is duly qualified to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership of its
properties requires such qualification.  ESL has no subsidiaries.  ESC is a
corporation duly organized and validly existing under the laws of the State of
Delaware and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership of its
properties requires such qualification.

 

(b)                                 Authorization and Binding Effect as to
Borrowers.  The execution and delivery to Lender of the Loan Documents to which
each Borrower is a party, and the performance by such Borrower of its
obligations thereunder, are within its power and have been duly authorized by
proper corporate or limited liability company action, as the case may be, on the
part of such Borrower, are not in violation of any existing law, rule or
regulation of any governmental agency or authority, any order or decision of any
court, the organizational documents of such Borrower, or the terms of any
agreement, restriction or undertaking to which such Borrower is a party or by
which it is bound, and do not require the approval or consent of any
governmental body, agency or authority or any other person or entity, except, as
to all statements above, where any such violation or failure to obtain approvals
or consents could not reasonably be expected to have a material adverse effect
on the financial condition or business operations of any Borrower.  The Loan
Documents to which each Borrower is a party, when executed and delivered to
Lender, will constitute the legal, valid and binding obligations of such
Borrower enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency or similar laws of general application affecting the
enforcement of creditor’s rights.

 

(c)                                  Ownership of Collateral.  Each Borrower is
the owner of its Collateral and said ownership is not and will not be subject to
any Lien of any kind or nature except for Permitted Liens.

 

(d)                                 Litigation.  Except as previously disclosed
in writing to Lender, there is no legal or regulatory proceeding or
investigation pending or, to the knowledge of Borrowers, threatened (or any
basis therefor) against any Borrower which, when and however decided, could have
a material adverse effect on the condition or business of any Borrower or such
Borrower’s ability to perform its obligations under the Loan Documents.

 

10

--------------------------------------------------------------------------------


 

(e)                                  No Burdensome Agreements.  Neither Borrower
is a party to or bound by any agreement, instrument or undertaking, or subject
to any other restriction (1) which materially adversely affects or, with the
passage of time or providing of notice, or both, so affect the property,
financial condition or business operations of such Borrower, or (2) under or
pursuant to which such Borrower is or will be required to place (or under which
any other person has the current right to place) a lien upon any of its
properties securing indebtedness to Lender either upon demand or upon the
happening of a condition, with or without such demand.

 

(f)                                   Financial Statements and Projections.  All
projections and budgets provided by Borrowers to Lender were prepared in good
faith based on reasonable assumptions for which Borrowers have no knowledge that
would render such assumptions unreasonable.  All financial statements provided
to Lender were prepared in accordance with industry standard accounting
principles, consistently applied, subject to normal year-end and adjustments,
and accurately reflect in all material respects the financial condition of each
Borrower, respectively, as of the date thereof and for the period ended as of
such date.

 

(g)                                  No Insolvency or Bankruptcy.  No insolvency
or bankruptcy proceeding is pending against either Borrower and to each
Borrower’s knowledge, no Event of Default exists under the terms of this
Agreement or any other Loan Document and no event or act has occurred, or
condition exists, which with the giving of notice or the passage of time would
constitute an Event of Default under the terms of this Agreement or any other
Loan Document.

 

(h)                                 No Material Adverse Change.  No material
adverse change has occurred in the property, business condition or financial
prospects of any Borrower since the date of the latest financial statements
delivered by Borrowers to Lender.

 

(i)                                     USA Freedom Act.  Neither Borrower is in
violation of the USA Freedom Act—Public Law 114-23 nor any other statutes and
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of
such act.

 

(j)                                    No Casualty. No fire, vandalism or other
casualty resulting in damage in excess of $500,000 to the Collateral has
occurred.

 

(k)                                 Representations and Warranties Continuous. 
The foregoing representations and warranties, as well as the facts contained in
the Recitals, shall be continuing in nature and shall be true and correct as of
the date made, at the date of the initial advance and at the dates of all
subsequent advances of the Revolving Loan.

 

(l)                                     Cologuard® Inventory.  No Cologuard®
Inventory is located at 501 Charmany Drive, Madison, Wisconsin.

 

11

--------------------------------------------------------------------------------


 

5.                                      INTENTIONALLY OMITTED.

 

6.                                      CONDITIONS OF BORROWING.

 

(a)                                 Conditions Precedent.  In addition to any
other conditions set forth in this Agreement, Lender will not be required to
make advances of the Revolving Loan unless the conditions set forth in this
Section 6 have been completed to the reasonable satisfaction of Lender.  Lender
may, in its discretion, make advances before any such condition is met without
waiving its right to require that condition be met before any additional advance
is made.

 

(b)                                 Items to be Furnished by Borrowers.  Prior
to the initial funding of the Revolving Loan, Borrowers must furnish to Lender,
in form and substance acceptable to Lender:

 

(1)                                 The Loan Documents duly and validly executed
and delivered by Borrower or such other person or entity as may be appropriate,
in recordable form where appropriate.

 

(2)                                 All insurance policies and endorsements
required by this Agreement or any other Loan Document, accompanied by evidence
of payment of the premiums for such policies.

 

(3)                                 A copy of each Borrower’s organizational
documents and consent resolutions authorizing the Revolving Loan.

 

(4)                                 Such other documentation as Lender may deem
reasonably necessary or appropriate to evidence the intent or effectuate the
purpose of this Agreement.

 

(c)                                  Additional Conditions Precedent to
Revolving Loans: In addition to the foregoing conditions, on or before each
borrowing date of a Revolving Loan:

 

(1)                                 The applicable Borrower shall have complied
with the borrowing procedure specified in section 2(b).

 

(2)                                 The representations and warranties contained
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects on and as of the relevant borrowing date.

 

(3)                                 There shall exist on that borrowing date no
Event of Default.

 

12

--------------------------------------------------------------------------------


 

7.                                      INTENTIONALLY OMITTED.

 

8.                                      COVENANTS OF BORROWERS.  Borrowers agree
and promise that:

 

(a)                                 Insurance Coverage.  Borrowers shall
maintain or cause to be maintained in effect and furnish Lender with insurance
policies and proof of payment of the following insurance coverages:

 

(1)                                 Commercial general liability insurance
against claims for bodily injury or death to property suffered by others
occurring in or about the Property to afford protection to the limit of not less
than One Million Dollars ($1,000,000.00) per occurrence primary coverage and Two
Million Dollars ($2,000,000.00) umbrella policy.

 

(2)                                 All other insurance coverages reasonably
requested by Lender.

 

In addition to the foregoing, Borrowers shall keep the Collateral properly
housed and insured for the full insurable value thereof against loss or damage
by fire, theft, explosion, sprinklers and such other risks as are customarily
insured against by Persons engaged in businesses similar to that of Borrower,
with such companies, in such amounts, with such deductibles, and under policies
in such form, as shall be satisfactory to Lender.  Except as otherwise permitted
by Lender in writing, insurance proceeds received with respect to the Collateral
will be applied to the outstanding principal balance of the Secured Obligations.

 

(b)                                 Intentionally Omitted.

 

(c)                                  Use of Proceeds.  Borrowers will use the
proceeds of all advances of the Revolving Loan for general working capital
purposes and all other lawful corporate purposes; provided that Borrowers shall
not use the proceeds of the Revolving Loan to purchase or carry margin stock.

 

(d)                                 Annual Financial Statements.  ESC shall make
available to Lender on an annual basis, within 90 days after the end of each
fiscal year, commencing with the fiscal year ending December 31, 2017, a balance
sheet of ESC as of the close of such fiscal year and related statements of
income, retained earnings and cash flows for such year, setting forth in each
case in comparative form corresponding figures from the preceding annual audit,
all in reasonable detail and satisfactory in scope to Lender, prepared by a firm
of independent certified public accountants selected by ESC and satisfactory to
Lender.  Lender hereby agreeing that the accounting firm of BDO is satisfactory
to Lender.  ESC’s annual statements will be available on ESC’s website after
they are filed with the Securities and Exchange Commission.  Such annual
statements shall be accompanied by the unqualified opinion of such accountants
to the effect that such audited financial statements were prepared in accordance
with GAAP and fairly present the financial condition and results from operations
of the Company as of such date and for such fiscal year. ESC shall prepare
computations which will show whether or not Borrower is in compliance with the
financial covenants contained in subsections 8(j) and 8(k) of this Agreement.  
All such financial

 

13

--------------------------------------------------------------------------------


 

statements, and the financial statements described in subsection (j) below,
shall be furnished in consolidated and consolidating form for ESC and all
consolidated subsidiaries which it may at the time have.

 

(e)                                  Interim Financial Statements.  ESC shall
furnish to Lender within 40 days after the end of each fiscal quarter of each
fiscal year a balance sheet of ESC as of the end of each such period and related
statements of income, retained earnings and cash flows for the period from the
beginning of the fiscal year through the end of such fiscal quarter, prepared in
the manner set forth in subsection (i) hereof for the annual statements,
reviewed by a firm of independent certified public accountants selected by ESC
and satisfactory to Lender, Lender hereby agreeing that the accounting firm of
BDO is satisfactory to Lender.  ESC’s quarterly statements will be available on
ESC’s website after they are filed with the Securities and Exchange Commission.

 

(f)                                   Disposal of Assets.  Borrowers shall not
sell, lease or dispose of any Collateral, other than sales or other dispositions
of Inventory in the ordinary course of business, including, without limitation,
the disposal of obsolete, outdated or otherwise unsaleable Inventory, Inventory
given away for free or less than full price for promotional purposes and
disposals or other giveaways or conveyances for research or study purposes.

 

(g)                                  Projections.  ESC shall furnish to Lender,
no later than 90 days after the last day of each fiscal year, the annual
projections for ESC and its consolidated subsidiaries (on a consolidated and
consolidating basis) for the next fiscal year in form and detail reasonably
satisfactory to Lender.

 

(h)                                 Intentionally Omitted.

 

(i)                                     Intentionally Omitted.

 

(j)                                    Minimum Tangible Net Worth.  Borrowers
shall not permit Tangible Net Worth, on a consolidated basis for ESC and its
consolidated subsidiaries, to be less than $225,000,000 as of the last day of
any fiscal quarter.

 

(k)                                 Minimum Liquidity.  ESC shall, as of the end
of each fiscal quarter, maintain cash, marketable securities, mutual funds,
money market accounts, and managed investment accounts containing long positions
in marketable stocks, rated corporate and municipal bonds, in each case which
are owned (legally and beneficially) by Borrower and/or ESC free and clear of
all liens, charges, and encumbrances equal to or greater than 50% of ESC’s
consolidated negative EBITDA for the trailing twelve-month period ending on the
last day of such fiscal quarter. Notwithstanding the foregoing, Borrowers and
Lender agree that the covenant set forth in this subsection (p) shall not be
tested at the end of any fiscal quarter in which ESC’s consolidated EBITDA is
greater than $0 on a trailing twelve month basis.

 

14

--------------------------------------------------------------------------------


 

(l)                                     Deposit Accounts.  ESC agrees that
Lender shall have the opportunity to present proposals for ESC’s capital market,
investment banking and liquid asset management relationships.

 

(m)                             Distributions, Loans and Advances.  No Borrower
shall make any dividend, distribution, loan or advance to a member, shareholder
or third party without the prior written consent of Lender; provided, however,
each Borrower may make loans and advances and dividends and distributions on
account of any of its equity interests in each case so long as no Event of
Default under Section 9(a)(1)(a) as a result of Borrower’s failure to pay
principal or interest when due or Section 9(a)(2)(b) as a result of a breach of
Section 8(j) or 8(k) exists or would be created by the making of any such
payment.

 

(n)                                 Liens.  No Borrower shall create, assume or
permit to exist any Lien  upon any of its property or assets in which Lender has
a Lien, whether now owned or hereafter acquired, except Permitted Liens.

 

(o)                                 Collateral Locations.  Borrowers will not
(i) maintain any Collateral owned by it at any location other than those
locations listed on Schedule 1 attached hereto (other than Inventory in
transit), (ii) otherwise change, or add to, such locations without Lender’s
prior written consent (and if Lender gives such consent and such location is
leased by Borrowers as tenant, Borrowers will concurrently therewith use
commercially reasonable efforts to obtain a collateral access agreement for each
such leased location.

 

9.                                      DEFAULT.

 

(a)                                 Events of Default.  Occurrence of any of the
following events is an “Event of Default” for purposes of this Agreement:

 

(1)                                 Default in Payment.  Any Borrower shall fail
to pay (a) any principal or interest due on the Revolving Note when due
thereunder and such failure continues for five (5) days or (b) any other amount
payable hereunder or under any other Loan Document and such failure continues
for five (5) days after written notice from Lender to Borrowers.

 

(2)                                 Default in Performance of Other Agreements. 
Except as otherwise provided in this Agreement, (a) a default by a Borrower in
the performance or observance of any of the agreements, covenants, conditions,
provisions or terms set forth in Subsection 8(g) of this Agreement and such
failure continues for thirty (30) days after written notice of such default from
Lender to Borrowers and (b) a default by a Borrower in the performance or
observance of any of the other agreements, covenants, conditions, provisions or
terms set forth in this Agreement or any other Loan Document and such failure
continues for thirty (30) days; provided, however, in the event such failure
takes longer than thirty (30) days to cure, and so long as Borrowers are
pursuing such cure, Borrowers shall have up to sixty (60) days to cure such
default.

 

15

--------------------------------------------------------------------------------


 

(3)                                 Representations or Statements False.  Any
representation or warranty made by a Borrower in this Agreement or in any
certificate or credit or security instrument delivered pursuant hereto, or any
financial statement delivered to Lender, shall prove to have been false in any
material respect as of the time when made or given and such Borrower knew or
should have known that the representation was false.

 

(4)                                 Default on Other Obligations.  (a) an “Event
of Default” (as defined therein) occurs under the CG Growth Loan Agreement,
(b) a Borrower (i) fails to pay when due any other indebtedness or contingent
obligation issued or assumed by such Borrower for which the outstanding
principal amount of which is in excess of $5,000,000 or (ii) fails to comply
with the terms of any agreement executed in connection with such indebtedness or
contingent obligation and such default continues beyond any applicable grace or
cure period if the effect of such failure is (x) to cause, or permit the holder
or holders of such indebtedness or the beneficiary or beneficiaries of such
indebtedness to cause, such indebtedness to be declared to be due and payable
prior to its stated maturity, or (y) to cause such contingent obligation to
become payable or cash collateral in respect thereof to be demanded or (c) to
the extent applicable, a Borrower shall fail to pay all or any part any rentals
due under any lease or sublease, and such default shall not be cured within the
period or periods of grace, if any, specified in the instruments governing such
obligations, which failure to pay has a material adverse impact upon the
financial condition of Borrower, unless the failure to pay is being contested in
good faith.

 

(5)                                 Judgments.  A final non-appealable judgment
shall be entered against a Borrower and shall remain outstanding and
unsatisfied, unbonded, or unstayed after sixty (60) days after the date of entry
of the judgment, which after taking into account any payment made with respect
thereto, shall cause the Borrowers to be in violation of Section 8(j) hereof.

 

(6)                                 Bankruptcy; Insolvency.  Any Borrower shall
(i) become insolvent; or (ii) be unable, or admit in writing its inability to
pay its debts as they mature; or (iii) make a general assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its property; or (iv) become the subject of an “order for relief” within the
meaning of the United States Bankruptcy Code, which is not released or dismissed
within ninety (90) days; or (v) file an answer to a creditor’s petition
(admitting the material allegations thereof) for liquidation, reorganization, or
to effect a plan or other arrangement with creditors; or (vi) apply to a court
for the appointment of a receiver for any of its assets; or (vii) have a
receiver appointed for any of its material assets (with or without its consent);
or (viii) otherwise become the subject of any insolvency or debtor relief
proceedings under federal or state law which is not released or dismissed in
ninety (90) days.

 

(7)                                 Validity.  This Agreement, the Revolving
Note or any other Loan Document shall, at any time after their respective
execution and delivery, and for any reason, cease to be in full force and effect
or shall be declared null and void by any entity

 

16

--------------------------------------------------------------------------------


 

other than Lender, or be revoked or terminated by any party other than Lender,
or the validity or enforceability thereof or hereof shall be contested by a
Borrower or any member thereof.

 

(8)                                 Injunctions.  A Borrower becomes the subject
of any restraining order or injunction which would reasonably be expected to
have a material adverse effect upon, the operations, business, properties or
financial condition of a Borrower and is not dismissed within sixty (60) days of
the issuance thereof.

 

(9)                                 Dissolution.  A Borrower is dissolved.

 

(b)                                 Recourse Available to Lender.  Without
limiting the rights and remedies of Lender in the Revolving Note or other Loan
Documents, Lender may, at its option during the continuance of an Event of
Default, do any or all of the following, unless the Event of Default is
subsequently waived in writing by Lender:

 

(1)                                 Without further notice to any Borrower,
suspend its obligation to make advances under this Agreement.

 

(2)                                 Without further notice to or demand on any
Borrower, terminate its obligation to make advances under this Agreement and
declare the entire unpaid principal balance of the advances made under this
Agreement immediately due and payable, together with accrued and unpaid interest
on such advances and any other amounts due Lender in connection with the
Revolving Loan.

 

(3)                                 Exercise all other enforcement remedies
specified in the Loan Documents.

 

10.                               LOAN SALES AND PARTICIPATIONS.  Each Borrower
agrees that Lender may elect, at any time, at Lender’s sole cost and expense and
upon prior notice to Borrowers (which notice shall not be required while an
Event of Default exists), to sell, assign, or grant participations in all or any
portion of its rights and obligations under the Loan Documents and this
Agreement, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender’s sole discretion.  Each Borrower further agrees that Lender may
disseminate to any such actual or potential purchaser(s), assignee(s) or
participant(s) all documents and information (including, without limitation, all
financial information) which has been or is hereafter provided to or known to
Lender with respect to:  (a) the Project and its operation; and (b) any party
connected with the Revolving Loan (including, without limitation, Borrowers, any
constituent partner, shareholder, member or manager of a Borrower, any
guarantor, any indemnitor and any non-borrower mortgagor).  In the event of any
such sale, assignment or participation, Lender shall remain fully liable to
Borrowers to perform the obligations of Lender as set forth in the Loan
Documents.  In connection with any such sale, assignment or participation, each
Borrower further agrees that the Loan Documents shall be sufficient evidence of
the obligations of Borrowers to each purchaser, assignee, or participant, and
upon written request by Lender, each Borrower shall consent to such

 

17

--------------------------------------------------------------------------------


 

amendments or modifications to the Loan Documents as may be reasonably required
in order to evidence any such sale, assignment, or participation.  Anything in
this Agreement to the contrary notwithstanding, and without the need to comply
with any of the formal or procedural requirements of this Agreement, including
this Section, Lender may at any time and from time to time pledge and assign all
or any portion of its rights under all or any of the Loan Documents to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from its obligations thereunder and Lender shall at all times remain in
control of decision making under the Loan Documents.

 

11.                               MISCELLANEOUS.

 

(a)                                 Indemnification of Lender.  Each Borrower
shall indemnify and hold Lender harmless against any and all claims, liabilities
and causes of action arising in whole or in part out of any action taken by
Lender in good faith under the Loan Documents, except for Lender’s recklessness
or willful misconduct.

 

(b)                                 Availability of Remedies.  All remedies of
Lender provided for in this Agreement are cumulative and shall be in addition to
any and all other rights and remedies provided in the Loan Documents or by law
or in equity.  The exercise of any remedy under this Agreement shall not in any
way constitute a cure or waiver of default hereunder or elsewhere, invalidate
any act done pursuant to any notice of default, or prejudice Lender in the
exercise of any of its rights under this Agreement, unless Lender shall have
realized all amounts owed to it under the Revolving Note.  No delay on the part
of Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege constitute such waiver.

 

(c)                                  Benefit of this Agreement.  The provisions
of this Agreement shall inure to the benefit of and be binding upon Borrowers
and Lender, and their respective successors and assigns.  However, neither this
Agreement nor the Loan Proceeds may be assigned by any Borrower without the
prior written consent of Lender.  This Agreement is solely for the benefit of
Lender, its participants, successors and assigns, and Borrowers.  Nothing in
this Agreement shall confer upon anyone other than Borrowers or Lender, its
participants, successors and assigns, any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein.  All
conditions to the obligations of Lender to advance the Revolving Loan are
imposed solely and exclusively for the benefit of Lender, its participants,
successors and assigns.  No other person or entity shall have standing to
require satisfaction of such conditions in accordance with their terms, and no
other person or entity shall under any circumstances be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender at any time if, in Lender’s sole discretion, Lender deems it advisable or
desirable to do so.

 

(d)                                 Survival.  All agreements, representations,
and warranties made in this Agreement shall:  (1) survive execution of this
Agreement, the making of the advances by Lender, and the execution of the
Revolving Note and the other Loan Documents; and (2) continue until Lender
receives payment in full for all indebtedness of Borrower incurred

 

18

--------------------------------------------------------------------------------


 

under the Loan Documents and all commitments of Lender to lend hereunder shall
have terminated.

 

(e)                                  Applicable Law.  This Agreement shall be
governed by the laws of the State of Wisconsin.

 

(f)                                   Time of the Essence.  Time is hereby
expressly made of the essence in this Agreement.

 

(g)                                  Expenses and Attorneys’ Fees.  Borrowers
shall be responsible for the payment of all reasonable fees (including
attorneys’ fees) and out-of-pocket disbursements incurred by Lender (1) in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents; (2) in connection with enforcing, protecting
or obtaining advice concerning its rights under the Loan Documents (including
all attorneys’ fees and costs incurred in connection with bankruptcy or
insolvency proceedings affecting any Borrower); and (3) in connection with any
collection relating to the Loan Documents.  The foregoing covenant shall be
enforceable without regard to whether or not any loan is made hereunder or is
then outstanding hereunder.

 

(h)                                 Counterparts; Amendments.  This Agreement
may be executed in several counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one instrument.  This
Agreement may only be amended by written agreement signed by all parties to this
Agreement.

 

(i)                                     Severability.  Whenever possible, each
provision in this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

(j)                                    Notices.  All notices given under this
Agreement shall be in writing and sent by hand delivery, registered or certified
mail, postage prepaid, return receipt requested, or by Federal Express or other
nationally recognized overnight courier addressed to the party to be so notified
at its address set forth below, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section.  Any Notice
shall be deemed to have been received:  (i) if hand delivered, when delivered,
(ii) three (3) days after the date such Notice is mailed, or (iii) on the next
Business Day if sent by an overnight commercial courier:

 

19

--------------------------------------------------------------------------------


 

(1)                                 To a Borrower:

 

Kyle Stacey, CPA

Vice President and Controller

Exact Sciences Corporation

441 Charmany Drive

Madison, Wisconsin 53719

 

(2)                                 With copies to:

 

Mr. David Weiss

General Capital Group

6938 N. Santa Monica Blvd

Fox Point, Wisconsin 53217

 

Sarah O. Jelencic, Esq.

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

 

(3)                                 To Lender:

 

Andrea Bukacek, Vice President

MB Financial Bank, N.A.

250 E. Wisconsin Avenue

Suite 1550

Milwaukee, Wisconsin 53202

 

(4)                                 With a copy to:

 

John H. Wink, Esq.

Reinhart Boerner Van Deuren s.c.

1000 North Water Street, Suite 1700

Milwaukee, Wisconsin 53202

 

(k)           Jurisdiction; Venue.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
BORROWER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR
INDIRECTLY OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
DETERMINED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF DANE,
STATE OF WISCONSIN OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH
LENDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT
MATTER JURISDICTION OVER THE MATTER AND CONTROVERSY.  TO THE MAXIMUM EXTENT
PERMITTED BY

 

20

--------------------------------------------------------------------------------


 

LAW, EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT SUCH BORROWER MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NONCONVENIENCE OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(l)            Waiver of Jury Trial.  LENDER AND BORROWERS, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY
OTHER RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THE FOREGOING, OR ANY COURSE OF CONDUCT, DEALING, STATEMENT (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF ANY OF THEM.  NEITHER THE LENDER NOR ANY BORROWER SHALL
SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY
TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN
WAIVED, UNLESS A JURY TRIAL IN SUCH OTHER ACTION CANNOT BE WAIVED, IN WHICH CASE
SUCH ACTIONS MAY BE CONSOLIDATED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE
BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDER OR ANY BORROWER
EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY EACH RELEVANT PARTY.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LOAN AGREEMENT

 

Borrower and Lender have executed this Agreement as of the date first set forth
above.

 

 

BORROWERS:

 

 

 

EXACT SCIENCES CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Jeff Elliott

 

Name:

Jeff Elliott

 

Title:

Chief Financial Officer

 

 

 

EXACT SCIENCES LABORATORIES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Jeff Elliott

 

Name:

Jeff Elliott

 

Title:

Chief Financial Officer

 

 

 

LENDER:

 

 

 

MB FINANCIAL BANK, N.A.

 

 

 

By:

/s/ Andrea Bukacek

 

 

Andrea Bukacek, Vice President

 

Exhibit:

 

A.            Legal Description

 

22

--------------------------------------------------------------------------------